UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                              Plaintiff,
                                                                    DECISION AND ORDER
               v.                                                      16-CR-87-A

PETER STALLWORTH,

                              Defendant.


       This case was referred to Magistrate Judge H. Kenneth Schroeder, Jr.,

pursuant to 28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On March

13, 2018, Magistrate Judge Schroeder filed a Report and Recommendation that

recommends that defendant Stallworth’s motions to suppress evidence, for a

Franks1 hearing, and to dismiss the Indictment should be denied.

       No objections to the Report and Recommendation were filed by defendant

Stallworth. Pursuant to 28 U.S.C. §636(b)(1), and for the reasons set forth in the

Report and Recommendation, it is

       ORDERED that the motions of defendant Stallworth to suppress, for a Franks

hearing, and to dismiss the Indictment (Dkt. No. 46, 59) are denied for the reasons

stated in the Report and Recommendation (Dkt. No. 71); and it is further

       ORDERED that the parties shall appear to set a date for trial on September


       1
           Under Franks v. Delaware, 438 U.S. 154 (1978), a presumption of the validity of
affidavits in support of the trap-and-trace order and in support of the wiretap applications would
yield, and defendant Stallworth would be entitled to an evidentiary hearing, upon his substantial
preliminary showing of an intentional or reckless false statement that was integral to probable
cause in an affidavit.
18, 2019, at 9:00 a.m.

      IT IS SO ORDERED.




                            __s/Richard J. Arcara___________
                            HONORABLE RICHARD J. ARCARA
                            UNITED STATES DISTRICT COURT

Dated: September 16, 2019




                              2
